 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
 4    Martha Espiritu,                                                   2:15-cv-01933-JAD-PAL
 5            Plaintiff                                            Amended Order Granting Motion
                                                                      to Release Supersedeas Bond
 6    v.
                                                                               [ECF No. 136]
 7    Capital One, N.A., et al.,
 8            Defendants
 9
10            When Martha Espiritu appealed the order granting summary judgment in favor of the
11   defendants,1 she posted a $38,000 supersedeas bond to stay that order pending appeal. Espiritu lost
12   that appeal,2 and defendant Pintar Investment Company Residential, LP now moves to release the
13   supersedeas bond to its counsel’s trust account.3 Espiritu agrees to the release.4
14            Accordingly, with good cause appearing, IT IS HEREBY ORDERED that Pintar’s Motion to
15   Release Supersedeas Bond [ECF No. 136] is GRANTED. The Clerk of Court is directed to
16   release and pay the $38,000, plus any accrued interest, in cash posted in this action [ECF No.
17   126] to “The Law Offices of P. Sterling Kerr IOLTA Account” for the benefit of its client, Pintar
18   Investment Company Residential, LP.
19            Dated January 7, 2019.
20                                                                 _________________________
                                                                          _________
                                                                                 __________________
                                                                                 __
                                                                   U.S. District
                                                                              ict JJudge
                                                                          strric           Jennifer
                                                                                    udge Jen
                                                                                    ud      e niifer Dorsey
21
22
23
24
      1
          ECF No. 111.
25
      2
26        ECF No. 135.
      3
27        ECF No. 136.
      4
28        ECF No. 139.
